DISSENTING OPINION
Bhown, Judge:
The failure to amend the second entry at the time the first and third were amended was plainly an accident or mistake either on the part of the examiner or the broker.
The filing of the single entry bond during the Government’s investigation protected the Government completely and insured that it would collect every cent of the regular duties chargeable. The importer left himself entirely in the Government’s hands. Such circumstances completely repel any intent to defraud or deceive.
Remission of penalizing additional duties should be granted.